Citation Nr: 0612687	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-16 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The case was previously before the Board in February 
2005, at which time it was remanded for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, the Board remanded the veteran's claim for 
verification of his claimed Vietnam-related stressors, which 
included participating in a fire fight at his base camp, 
being involved a fight which took place at a floor show in 
which he was kicked in the head and hospitalized, being 
exposed to life threatening mortar fire; and being informed 
that his company commander had been killed in a helicopter.  
However, a review of the record shows that the U.S. Army and 
Joint Services Records Research Center (JSRRC) apparently 
only researched the incident in which the veteran's commander 
was killed.  There is no evidence that JSRRC attempted to 
verify the veteran's combat-related stressors (i.e. being 
exposed to mortar fire and participating in a fire fight).  
As the record demonstrates that the veteran has consistently 
reported such incidents to VA examiners in his treatment for 
psychiatric disability that has been diagnosed as depression 
and PTSD, and at a RO hearing in December 2004, the Board 
finds that JSRRC should again attempt to verify the veteran's 
combat-related stressors.  

Additionally, a review of the November 2005 VA examination 
demonstrates that only the verified stressor of the veteran's 
having been involved in a riot in Vietnam and having his 
front tooth chipped was considered by the VA examiner.  
According to the examiner, "this is the only stressor that 
may be considered to support a diagnosis of PTSD for VA 
compensation and pension purposes and DSM-IV."  No reference 
was made to the verified stressor of the death of the 
veteran's company commander.  Moreover, the examiner 
indicated that he was unable to opine whether the diagnosed 
depressive disorder was related to service.  Thus, as the 
record demonstrates that the veteran in fact has other 
claimed Vietnam-related stressors, including for which 
verification has been obtained, and for which verification 
has not been sought, the Board finds that a new VA 
examination to determine the nature and etiology of all 
current psychiatric disability, to include depressive 
disorder and/or PTSD, and a clinical opinion as to nexus to 
service is warranted.  

Given the foregoing, the Board finds that compliance with the 
February 2005 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran's claims file should be 
reviewed and it should be ensured that 
all VCAA notice obligations have been 
satisfied specifically with regard to 
the disability at issue, in accordance 
with the decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), and Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant and his representative should 
be informed as to the information and 
evidence necessary to substantiate his 
claim for service connection for PTSD, 
including which evidence, if any, the 
veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to 
the VA.  Additionally, the veteran 
should be advised of what information 
and evidence not previously provided, if 
any, will assist in substantiating or is 
necessary to substantiate the elements 
of the claim, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The veteran's claims file must be 
reviewed and a summary of all of the 
veteran's claimed stressors, not already 
investigated, should be prepared.  This 
summary, which should include all 
reported combat-related stressors, 
together with a copy of the DD 214s, a 
copy of this remand, and all associated 
documents should be sent to the JSRRC.  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors, to 
include morning reports/or unit 
histories. The RO should undertake any 
other steps it deems appropriate in 
attempting to verify the stressors, to 
include all reported combat-related 
stressors.  If any such reported stressor 
is considered to be consistent with the 
circumstances of the veteran's service, 
pursuant to 38 U.S.C. § 1154(a) and (b), 
such combat-related stressor should be 
deemed verified.
 
 3.  The veteran should be scheduled for 
a VA psychiatric examination to determine 
all current psychiatric disabilities, to 
include depressive disorder and/or PTSD, 
and to clarify whether he has PTSD 
related to any claimed stressor event 
deemed by VA to have been corroborated by 
credible supporting evidence, or 
otherwise deemed verified, to include the 
death of the veteran's company commander.  
The RO must specify for the examiner the 
stressor or stressors which it has 
determined that the veteran was exposed 
to in service, and the examiner must be 
instructed to consider only those 
stressors in determining whether the 
veteran has PTSD.  The examiner should 
also opine as to whether it is at least 
as likely as not that the veteran has any 
other psychiatric disability related to 
his active service.
 
 All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.
 
 4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





